Citation Nr: 1117815	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 19, 2010, and an initial rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the August 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that during the course of the Veteran's appeal, staged ratings have been assigned for his bilateral hearing loss.  Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, in a March 2011 rating decision, an initial 30 percent rating was granted, effective November 19, 2010.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 19, 2010, the Veteran had no worse than Level II hearing in the right ear and Level II hearing in the left ear.

2.  As of November 19, 2010, the Veteran has no worse than Level VI hearing in the right ear and Level VI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss prior to November 19, 2010, and an initial rating in excess of 30 percent thereafter are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating was assigned in the August 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes that the AOJ requested the Veteran's Social Security Administration (SSA) records in January 2009; however, in the same month, SSA responded that there were no medical records on file because they had been destroyed.  Thereafter, in an May 2009 Memorandum, the AOJ determined that the Veteran's SSA records were unavailable for review, all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  As such, in a May 2009 letter, the Veteran was advised that his SSA records were unavailable and he was given an opportunity to submit such records directly to VA, which he has not done so to date.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled.  

Additionally, the Veteran was provided with VA examinations in July 2008 and November 2010 in order to adjudicate his initial rating claim.  Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the July 2008 VA examiner specifically noted the Veteran's complaint that his greatest difficulty was understanding speech, especially if there is any background noise.  While the November 2010 VA examiner did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability outside of noting that such did not affect his usual daily activities, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

While the November 2010 VA examiner failed to address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include the July 2008 VA examination report, the Veteran's statements to his VA treatment providers, and his written documents submitted during the course of the appeal adequately addresses this issue.  Specifically, in February 2006, the Veteran indicated that he could not understand in background noise or on the phone and had the television too loud and, in October 2009, his VA treatment provider noted that he had significant functional impairment in communication during activities of daily living and used hearing aids.  Additionally, in his November 2008 notice of disagreement and July 2009 substantive appeal, he stated that, without his hearing aids, he was unable to hear conversations around him or voices direct to him, and used a special phone that is designed for the hearing impaired.  Therefore, while the November 2010 VA examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board observes that this case was remanded in August 2010 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, additional VA treatment records dated through March 2011 were associated with the claims file and the Veteran was afforded a VA examination in November 2010.  The Board notes that, in the August 2010 remand, the VA examiner was specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability; however, outside of noting that such did not affect his usual daily activities, she did not do so.  Despite such deficiency, as discussed in the preceding paragraph, the Board finds that, while the November 2010 VA examination is defective in this regard, no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record.  Therefore, the Board finds that the AOJ has substantially complied with the August 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As indicated previously, staged ratings have been assigned to the Veteran's bilateral hearing loss.  Fenderson, supra.  Specifically, such disability is currently assigned an initial noncompensable rating prior to November 19, 2010, and an initial 30 percent rating thereafter under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluations.  Therefore, he alleges that he is entitled to higher initial ratings for such disability.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In connection with his present claim, the Veteran was provided a VA audiological examination in July 2008.  On this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
50
55
LEFT
40
40
45
50
60

The average in the right ear was 50 decibels, and the average for the left ear was 48.75 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  These audiometry test results equate to Level II hearing in the right ear and Level II hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. 
§ 4.85.

In an effort to support his claim, the Veteran submitted an October 2009 VA audiological report, documenting pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
50
55
55
LEFT
60
50
60
55
70

The average in the right ear was 52.5 decibels, and the average for the left ear was 58.75 decibels.  Speech audiometry revealed speech recognition ability of 85 percent in the right ear and of 85 percent in the left ear; however, these findings reflect results derived from the Central Institute for the Deaf Speech Recognition Test ("CIDW-22") and not the Maryland CNC controlled speech discrimination test.  As such, the Board may not properly utilize these findings when assigning a disability evaluation.  Significantly, as the October 2009 VA audiological examination employed a controlled speech discrimination test other than the Maryland CNC, it is inadequate for VA rating purposes.  See 38 C.F.R. § 4.85(a).  Nevertheless, the Board ensured that the Veteran was provided another VA audiological examination, in November 2010, which is adequate for rating purposes.  Stated differently, presented with an insufficient audiological report, the Board complied with the statutory duty to assist and applicable VA regulations and provided the Veteran an adequate audiological examination to obtain evidence pertinent to his claim.  See Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  For the aforementioned reasons, the Board finds that further clarification of this October 2009 VA audiological report need not be obtained.   

Pursuant to the Board's remand instructions, the Veteran underwent another VA authorized audiological evaluation on November 19, 2010, where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
55
60
LEFT
55
50
55
60
65

The average in the right ear was 53.73 decibels, and the average for the left ear was 57.5 decibels.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 64 percent in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear, using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in the right ear and Level VI hearing in the left ear results in a 30 percent disability rating. 38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less, at any of the noted Hertz, as to warrant consideration of the numeric designations contained in Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86 (b).  

The Board finds that the requirements for a compensable evaluation are not met prior to November 19, 2010, or for a rating in excess of 30 percent thereafter based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.

The Board has considered whether staged ratings in addition to those already assigned under Fenderson, supra, are appropriate for the Veteran's service- connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing with background noise and the necessitated use of a special phone, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations, to include with background noise and on the phone.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  

Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. 
§ 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board acknowledges that the Veteran is not working; however, the evidence reflects that he is retired.  Moreover, the November 2010 VA examiner determined that the Veteran's bilateral hearing loss had no significant effects on his occupation.  Therefore, the Board finds that a TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss prior to November 19, 2010, and an initial rating in excess of 30 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for bilateral hearing loss prior to November 19, 2010, and an initial rating in excess of 30 percent thereafter is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


